Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  142670-1(75)(77)                                                                                     Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  ATTORNEY GENERAL,
           Plaintiff-Appellant,
                                                                    SC: 142670
  v                                                                 COA: 290167
                                                                    Ingham CC: 08-000917-CZ
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
             Defendant-Appellee.
  ________________________________________
  ATTORNEY GENERAL,
             Plaintiff-Appellant,
                                                                    SC: 142671
  v                                                                 COA: 295750
                                                                    Ingham CC: 08-000952-CZ
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
           Defendant-Appellee,
  and

  OFFICE OF FINANCIAL AND INSURANCE
  REGULATION and COMMISSIONER OF THE
  OFFICE OF FINANCIAL AND INSURANCE
  REGULATION,
             Respondents.
  ________________________________________


         On order of the Chief Justice, the motions by the Coalition for a Fair &
  Competitive Insurance Market for leave to file a brief amicus curiae and for leave to
  participate in oral argument are considered together with the response thereto by
  defendant-appellee. The motion to file a brief amicus curiae is granted. It appearing that
  the Attorney General is prepared to cede a portion of his time for argument, the motion is
  granted to the extent that amicus Coalition may present oral argument limited to five
  minutes of the time allotted to the Attorney General.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2012                    _________________________________________
                                                                               Clerk